TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00433-CV


                                   In the Matter of B. D. C.


                 FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           NO. JV37874, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant has filed an unopposed motion to dismiss this appeal.   We grant

appellant’s motion and dismiss the appeal. 1 See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: December 16, 2021




       1   We dismiss appellant’s pending motion as moot.